997 A.2d 228 (2010)
202 N.J. 342
In the Matter of Nola TRUSTAN, an Attorney at Law.
D-136 September Term 2009, 066548.
Supreme Court of New Jersey.
July 28, 2010.

ORDER
This matter having been duly presented to the Court on the recommendation of the Disciplinary Review Board (DRB 10-210), it is ORDERED that NOLA TRUSTAN of TOMS RIVER, who was admitted to the bar of this State in 1982, and who was suspended from the practice of law for a period of three months effective April 22, 2010, by Order of this Court filed March 24, 2010, be restored to the practice of law, effective immediately; and it is further
ORDERED that NOLA TRUSTAN continue to attend weekly Alcoholics Anonymous meetings and submit proof of continued sobriety to the Office of Attorney Ethics, on a schedule to be determined by the Office of Attorney Ethics and until the further Order of the Court.